Citation Nr: 0631244	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for a disorder manifested by memory loss.  

2.  Entitlement to service connection, to include on a 
secondary basis, for cardiovascular disease.  

3.  Entitlement to service connection, to include on a 
secondary basis, for gout.  

4.  Entitlement to service connection, to include on a 
secondary basis, for a respiratory disorder, also claimed as 
shortness of breath.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
RO.  

In an August 2006 statement, the representative raised the 
issue of service connection on a secondary basis for 
nocturia, and for entitlement to an increased disability 
rating for post-traumatic stress disorder (PTSD).  He also 
requested that VA assign a separate evaluation for the 
veteran's erectile dysfunction (which is currently rated as 
part of the service-connected diabetes mellitus).  

The above matters are referred to the RO for appropriate 
action.  

The issue of service connection for a disorder manifested by 
memory loss is addressed in the decision below.  The 
remaining issues listed on the preceding page are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran currently is not shown to have a diagnosed memory 
loss disorder.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
memory loss due to disease or injury that was incurred in or 
aggravated by military service or that is proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The veteran was provided the notice 
contemplated by 38 U.S.C.A. § 5103(a) in a March 2002 
correspondence.  

The March 2002 correspondence did not address the information 
and evidence necessary to substantiate his claim on the basis 
that his claimed memory loss was secondary to service-
connected disability.  

The March 2002 correspondence did advise him, however, that a 
successful claim for service connection requires, at a 
minimum, a current diagnosis of disability, or persistent or 
recurrent symptoms of disability.  

As will be discussed in further detail, there is no competent 
evidence of a memory loss disorder, and VA examination has 
already shown the absence of impaired memory.  

Given the absence of competent evidence suggesting the 
presence of a current memory loss disorder, the Board finds 
that the veteran has not been prejudiced by the failure to 
provide him with notice as to certain other elements required 
for substantiating a secondary service connection claim 
(namely, evidence linking the current disorder to a service-
connected disability).  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also notes that the veteran has not been provided 
with notice of the "downstream" elements of his claim, 
namely the proper disability evaluation and effective date 
assignable in the event of a successful claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given that service connection is not warranted for the 
claimed memory loss disorder, the veteran has not been 
prejudiced by any failure to provide him with notice under 
38 U.S.C.A. § 5103(a) as to the referenced elements.  
Bernard, supra.  

The Board additionally notes that, effective October 10, 
2006, 38 C.F.R. § 3.310 (regarding claims for secondary 
service connection) is revised to conform to the Court's 
decision in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See 
71 Fed. Reg. 52,744 (Sept. 7, 2006).  

Given that the instant claim is denied on the basis that a 
current disability is not shown, the veteran will not be 
prejudiced by the adjudication of his claim prior to notice 
to him of the amended 38 C.F.R. § 3.310.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran's memory 
function was examined by VA in March 2004.  
 
Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  


Factual background

Service connection is currently in effect for diabetes 
mellitus and PTSD.  The veteran contends he has a memory loss 
disorder secondary to diabetes mellitus, while his 
representative asserts that the memory loss is part and 
parcel of the PTSD.  

The service medical records are silent for any reference to 
memory loss.  

VA treatment records for June 2001 to December 2004 are 
silent for any complaints or findings of memory loss.  

At January 2004 VA examinations for diabetes and related 
complications, the veteran did not report any memory loss, 
and no findings of memory loss were recorded.  

At his March 2004 hearing before a decision review officer at 
the RO, and in several statements, the veteran maintains that 
a certain VA physician (whom he did not identify) had 
confirmed the presence of memory loss secondary to diabetes.  

The veteran testified that he first noticed memory loss after 
returning from Vietnam, which he described as noticing that 
there were things he could not remember.  He explained that 
"they" mentioned to him that memory loss was an effect of 
Agent Orange exposure.  He testified that he has informed his 
treating VA physicians of his memory loss.  

At a March 2004 VA psychiatric examination, the veteran 
reported that he currently had a shorter memory than before.  
A mental status examination revealed that his memory was 
intact; no cognitive impairment was evidenced.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
redesignate prior paragraph (b) as new paragraph (c), and to 
add a new paragraph (b).  The new paragraph (b) reads:  
 
	(b)  Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  

71 Fed. Reg. 52, 744 (Sept. 7, 2006) (to be codified as 
amended at 38 C.F.R. § 3.310(b)).

In order for service connection to be granted for a claimed 
disability, there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  

The service medical records are silent for any reference to 
impaired memory, and there is no competent post-service 
medical evidence of any current disorder manifested by memory 
loss or impaired memory.  

Although the veteran contends that he has informed his 
treating physicians of his claimed memory impairment and that 
one unidentified physician confirmed the presence of memory 
loss, his treatment records are remarkably silent for even a 
single mention of memory impairment by either the veteran, or 
any provider.  

The Board notes that there is no indication the veteran is 
qualified to render a medical opinion.  See 38 C.F.R. 
§ 3.159(a).  As a layperson, therefore, his account of what 
his physician purportedly said, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Moreover, while he reported having a shorter memory at his 
March 2004 VA examination, mental status evaluation showed 
that his memory was, in fact, intact.  

While the veteran himself argues that he has a memory loss 
disorder, as a lay person, he is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  The Board points out in any event 
that his opinion is contradicted by the medical evidence 
showing an intact memory.  

The Board notes in passing that the representative suggests 
that the claimed memory impairment is part and parcel of the 
service-connected PTSD.  While any memory impairment the 
veteran does have may indeed already be encompassed in the 
rating assigned the PTSD, as already discussed, the veteran 
does not exhibit any actual evidence of memory loss on 
examination.  

In short, there is no competent evidence of a disorder 
manifested by memory loss in service or at any point after 
service.  In the absence of competent evidence of a memory 
loss disorder, the claim must be denied.  Rabideau.  As the 
Board has found that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a disorder manifested by memory loss 
is denied.  



REMAND

The veteran contends that he has cardiovascular disease, 
gout, and shortness of breath which either originated in 
service, or is related to his service-connected diabetes 
mellitus.  

Turning first to the claimed cardiovascular disease, while 
the service medical records show complaints of chest pain on 
one occasion, they are silent for any complaints or findings 
of cardiovascular disease, and there is no post-service 
evidence of cardiovascular disease until many years after 
service.  

The veteran attended a VA examination in March 2004.  The 
examiner did not address whether the veteran's diagnosed 
cardiovascular disease was related to service.  With respect 
to any relationship to diabetes mellitus, the examiner 
concluded that the diabetes did not cause the heart disease.  
Notably, the examiner did not address whether the diabetes 
chronically worsened the cardiovascular disease.  

Given the deficiencies in the above examination report, the 
Board will remand the case for another examination of the 
veteran.  

With respect to the claimed gout, service medical records are 
silent for any complaints or findings of gout.  Current 
treatment records show that the veteran has the disorder.  
The record shows that he has not been afforded a VA 
examination to address the etiology of his gout.  

The same is true with respect to the claimed respiratory 
disorder.  No such disorder is reflected in the service 
medical records.  Current medical records do show that the 
veteran carries a diagnosis of chronic obstructive pulmonary 
disease.  The RO has not afforded the veteran an examination 
addressing the etiology of any currently present respiratory 
disorder.  

In light of the above, the Board is of the opinion that a VA 
examination with respect to the gout and respiratory disorder 
claims is warranted.  

The Board lastly notes that while the veteran has been 
provided with 38 U.S.C.A. § 5103(a) notice with respect to 
establishing service connection on a primary basis, he has 
not been provided with such notice for establishing service 
connection on a secondary basis.  

Nor has the RO advised the veteran of 38 C.F.R. § 3.310.  As 
already noted, that regulation has been amended, effective on 
October 10, 2006.  

Accordingly, these other matters are remanded to the RO for 
the following actions:

1.  The RO should provide the veteran and 
his representative with a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate a claim for service 
connection on a secondary basis for 
cardiovascular disease, gout, and a 
respiratory disorder.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
cardiovascular disease.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's cardiovascular 
disease is etiologically related to the 
veteran's service, was present within one 
year of the veteran's discharge 
therefrom, or was caused or chronically 
worsened by the service-connected 
diabetes mellitus.  The rationale for all 
opinions expressed should be provided.  

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and likely 
etiology of the veteran's claimed gout.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's gout is 
etiologically related to the veteran's 
service, was present within one year of 
the veteran's discharge, or was caused or 
chronically worsened by the service-
connected diabetes mellitus.  The 
rationale for all opinions expressed 
should be provided.  

5.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and likely etiology of 
any currently present respiratory 
disorder of the veteran.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

With respect to any respiratory disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
respiratory disorder is etiologically 
related to the veteran's service, or was 
caused or chronically worsened by the 
service-connected diabetes mellitus.  The 
rationale for all opinions expressed 
should be provided.  

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

7.  The RO must then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should provide the 
veteran with the text of the version of 
38 C.F.R. § 3.310 in effect prior October 
10, 2006, and as of October 10, 2006.  
See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  
The veteran should be given an 
opportunity to respond to the SSOC as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


